Kane and Levine, JJ.,
dissent and vote to affirm in the following memorandum by Levine, J. Levine, J. (dissenting). We cannot agree with the majority’s conclusion that, as a matter of law, petitioners have failed to prove that the natural father “evinced an intent to forego his parental rights and obligations as manifested by his failure for a period of more than six months to visit and communicate with the child (Domestic Relations Law, § 111, subd 2, par [a])”. There is no dispute in the record that the father in fact did not visit nor directly communicate with the child for a period of almost 14 months, from early May, 1980 to late June, 1981. The appeal thus turns on whether this lengthy lapse of contact of more than twice the time required under the statute should be excused for some valid reason. As pointed out in the majority’s decision, there was Conflicting testimony by the natural father and mother on this issue. In our view, neither the Federal Constitution nor Matter of Corey L v Martin L (45 NY2d 383) mandates that such a factual dispute must, as a matter of law, be resolved in favor of one seeking to preserve his parental rights. H Here, there were ample grounds in the record to reject the father’s excuses for failing to visit and communicate. His claim that he was prevented from visiting the child by the child’s mother after having only been late for one visit was refuted by (1) his concession that the child’s mother informed him when they separated that she would not stand in the way of his relationship with the child, (2) his never even once having directly contacted his wife thereafter to reinstate visitation, and (3) his never responding in any way to her attorney’s letter of July 1,1980 advising him of his wife’s willingness to permit visitation, but also pointing out that his failure to keep scheduled visits was having a bad effect on the child. Moreover, there is a total absence in the record of any excuse offered by him for failing to communicate via the telephone or by sending cards or gifts on the appropriate occasions of the child’s birthday or holidays. H Regarding the failure to pay support, respondent’s excuse based upon financial inability was *659belied by a letter he sent to his then current girlfriend during June, 1980, in which he stated that he was going to “save my money” for their future plans. Despite substantial periods during which he averaged over $150 a week and $110 a week in salary, respondent made only one $10 payment for support until mid-June, 1981. The payments thereafter appear to have been made in response to petitioners’ attorney’s informal contact before the adoption petition was filed, seeking his consent to the adoption. The father’s nonsupport here during times when he had significant income and in violation of a court order bears little resemblance to the eight-month period of nonsupport in Matter of Corey L v Martin L (supra), where the father previously had furnished regular support while in the military service and only earned $80 a week during the period of default. Respondent here never furnished any significant financial aid to his child until he was threatened with the possible termination of his parental rights. 11 Nor were there in the record here the genuine ambiguities found in Matter of Corey L as to whether the child’s mother prevented visitation. There was nothing ambiguous in the last communication to the father on the mother’s behalf through her attorney’s letter, explicitly offering him visitation, to which the father never responded. In further expressing that scheduled visits should be regular and consistently kept in order to avoid detriment to the child, the mother was attempting to encourage, not discourage, a meaningful parent-child relationship. In the face of this evidence, respondent’s explanation that he refrained from seeking visitation in reliance on information that he received from his mother and upon advice of a Massachusetts probation officer that under Massachusetts law he could not visit while in default in support payments is the kind of weak excuse for absence of visits or communication rejected in Matter of Donald U. (91 AD2d 1152) and Matter of Michael E. J. (84 AD2d 816). The father’s excuse amounted to nothing more than an after-the-fact expression of subjective intent not to abandon which, under the statute, is insufficient to preclude a determination that the consent of the parent to an adoption shall not be required (Domestic Relations Law, § 111, subd 6, par [c]). H The majority’s rejection of all of the foregoing perfectly legitimate, objectively supportable inferences of an actual abandonment here appears to be nothing more than a reversion to the discredited, legislatively overruled subjective “flicker of interest” standard to defeat termination of parental rights (Matter of Susan W. v Talbot G., 34 NY2d 76). Since the record contains a more than sufficient factual basis satisfying the statutory requirements for dispensing with parental consent, we would affirm.